DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendment, see Claims and Remarks, filed 03/30/2022, with respect to the rejection(s) of claim(s) 1-2, 7-10 under 35 USC 102(a)(1)  and 3-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20130072765 granted to Kahn et al. (previously recited) in view of US Pat Pub No. US20170332980A1 granted to Fifield et al. for claims 1-2, 7-11. Additional references are used for claims 3-6 as detailed below and in previous office action.
New claims 12-20 have been entered and are also rejected as detailed below.
Applicant’s arguments in combination with amendment, see Claims and Remarks, filed 03/30/2022 with respect to 35 USC 101 rejection and 35 USC 112(b) have been fully considered and are persuasive.  The 101 rejection of claims 1-11 and 112(b) rejections of claims 4-5 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-11, 16-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20130072765 granted to Kahn et al. (hereinafter “Kahn” – previously recited) in view of US Pat Pub No. 20170332980 granted to Fifield et la. (hereinafter “Fifield”).
Regarding claim 1, Kahn discloses computer system (para 0016 body-worn monitor, wristband device 210/310), comprising: a set of one or more biometric sensors (para 0031, plurality of sensors 320), wherein the one or more biometric sensors include an optical blood oxygen sensor (para 0031 “blood oxygen sensor 340”; it is understood that blood oxygen sensor is an optical); one or more processors (fig. 3 health analysis system 360; data integration logic 323; power management system 370; and 11, processing unit 1110); and memory storing one or more programs configured to be executed by the one or more processors (para 0130), the one or more programs including instructions for: detecting that a first set of health measurement criteria are satisfied; and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode measuring, via the set of one or more biometric sensors, a value of a biometric parameter; and storing the measured value of the biometric parameter (para 0056 “the sensor data is monitored, stored, and analyzed”); in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter (figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, at block 440 it is put into low power mode. Low power mode, in one embodiment, reduces the sensor testing frequencies, and may put portions of the wristband to sleep, or turn them off…If the wristband is found to be active, at block 450, the sensor data is monitored, stored, and analyzed.)
Kahn fails to disclose in accordance with a determination that the computer system is in a third mode, different from the first mode and the second mode, forgoing measuring the biometric parameter.  
Fifield teaches a similar apparatus and method for monitoring the conditions of a user using a wearable apparatus 100 (para 0039) having a method for determining the operational states or modes (fig. 8, starting on para 0226). Fefield shows that it is known to provide determining the mode of the wearable apparatus such as when the apparatus is in the following modes: “normal mode” (here, first mode) in which the apparatus operates continuously until battery level is too low”, a “standby mode” (here, second mode) in which the battery level is too low and the apparatus shuts down completely after writing system state information into the storage (para 0231), “a charging mode” (here, third mode)  in which the apparatus is in a low power mode and accelerometers are off, data logging and signal processing are disabled (para 0232). This provides determining the status of the apparatus and whether the apparatus is in operation mode or a different mode (para 0226). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahs with the teachings of Fifield to provide additional modes of the wearable device which includes various operational mode to provide the predictable result of operating the smart wearable device. 

Regarding claim 2, Kahn as modified by Fifield (hereinafter “modified Kahn”) renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses wherein the computer system includes an outer housing (para 0021) and wherein measuring the value of the biometric parameter includes activating a sensor that is visible from a viewing perspective outside the outer housing (para 0032, a body-facing thermometer (e.g. a thermometer designed to be in contact with the user's body to measure body temperature)).  

Regarding claim 7, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses wherein the biometric parameter is heart rate (para 0031 “heart rate sensor 345”).  

Regarding claim 8, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses wherein the biometric parameter is a blood oxygen level (para 0031 “blood oxygen sensor 340”).

Regarding claim 9, Khan discloses a method (claim 17, figs 4-5), comprising: at a computer system (para 0025) that is in communication with a set of one or more biometric sensors (para 0031, plurality of sensors 320) wherein the one or more biometric sensors include an optical blood oxygen sensor (para 0031 “blood oxygen sensor 340”; it is understood that blood oxygen sensor is an optical): detecting that a first set of health measurement criteria are satisfied; and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode, measuring, via the set of one or more biometric sensors, a value of a biometric parameter, storing the measured value of the biometric parameter (para 0056 “the sensor data is monitored, stored, and analyzed”); and in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter(figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, at block 440 it is put into low power mode. Low power mode, in one embodiment, reduces the sensor testing frequencies, and may put portions of the wristband to sleep, or turn them off…If the wristband is found to be active, at block 450, the sensor data is monitored, stored, and analyzed.).
Kahn fails to disclose in accordance with a determination that the computer system is in a third mode, different from the first mode and the second mode, forgoing measuring the biometric parameter.  
Fifield teaches a similar apparatus and method for monitoring the conditions of a user using a wearable apparatus 100 (para 0039) having a method for determining the operational states or modes (fig. 8, starting on para 0226). Fefield shows that it is known to provide determining the mode of the wearable apparatus such as when the apparatus is in the following modes: “normal mode” (here, first mode) in which the apparatus operates continuously until battery level is too low”, a “standby mode” (here, second mode) in which the battery level is too low and the apparatus shuts down completely after writing system state information into the storage (para 0231), “a charging mode” (here, third mode)  in which the apparatus is in a low power mode and accelerometers are off, data logging and signal processing are disabled (para 0232). This provides determining the status of the apparatus and whether the apparatus is in operation mode or a different mode (para 0226). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahs with the teachings of Fifield to provide additional modes of the wearable device which includes various operational mode to provide the predictable result of operating the smart wearable device. 

Regarding claim 10, Khan discloses a non-transitory computer-readable storage medium storing one or more programs (para 0025, 130) configured to be executed by one or more processors of a computer system that is in communication with a set of one or more biometric sensors (para 0031, plurality of sensors 320) wherein the one or more biometric sensors include an optical blood oxygen sensor (para 0031 “blood oxygen sensor 340”; it is understood that blood oxygen sensor is an optical), the one or more programs including instructions for: detecting that a first set of health measurement criteria are satisfied storing the measured value of the biometric parameter (para 0056 “the sensor data is monitored, stored, and analyzed”); and in response to detecting that the set of health measurement criteria are satisfied: in accordance with a determination that the computer system is in a first mode, measuring, via the set of one or more biometric sensors, a value of a biometric parameter; and in accordance with a determination that the computer system is in a second mode, different from the first mode, forgoing measuring the biometric parameter (figs 4-5, para 0053-0056, receive sensor data from sensors in wristband to determine whether the wristband is being worn…temperature data, accelerometer data, and other sensor data, alone or in combination, may be used to determine whether the wristband is being worn…. If the wristband is inactive, at block 440 it is put into low power mode. Low power mode, in one embodiment, reduces the sensor testing frequencies, and may put portions of the wristband to sleep, or turn them off…If the wristband is found to be active, at block 450, the sensor data is monitored, stored, and analyzed.).
Kahn fails to disclose in accordance with a determination that the computer system is in a third mode, different from the first mode and the second mode, forgoing measuring the biometric parameter.  
Fifield teaches a similar apparatus and method for monitoring the conditions of a user using a wearable apparatus 100 (para 0039) having a method for determining the operational states or modes (fig. 8, starting on para 0226). Fefield shows that it is known to provide determining the mode of the wearable apparatus such as when the apparatus is in the following modes: “normal mode” (here, first mode) in which the apparatus operates continuously until battery level is too low”, a “standby mode” (here, second mode) in which the battery level is too low and the apparatus shuts down completely after writing system state information into the storage (para 0231), “a charging mode” (here, third mode)  in which the apparatus is in a low power mode and accelerometers are off, data logging and signal processing are disabled (para 0232). This provides determining the status of the apparatus and whether the apparatus is in operation mode or a different mode (para 0226). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahs with the teachings of Fifield to provide additional modes of the wearable device which includes various operational mode to provide the predictable result of operating the smart wearable device. 

Regarding claim 11, modified Kahn renders the method of claim 9 obvious as recited hereinabove, Kahn discloses wherein the computer system includes an outer housing (para 0021) and wherein measuring the value of the biometric parameter includes activating a sensor that is visible from a viewing perspective outside the outer housing(para 0032, a body-facing thermometer (e.g. a thermometer designed to be in contact with the user's body to measure body temperature)).  

Regarding claim 16, modified Kahn renders the method of claim 9, wherein the biometric parameter is heart rate (para 0031 “heart rate sensor 345”).    

Regarding claim 17, modified Kahn renders the method of claim 9, wherein the biometric parameter is a blood oxygen level (para 0031 “blood oxygen sensor 340”).  

Regarding claim 18, modified Kahn renders the non-transitory computer-readable storage medium of claim 10, wherein the computer system includes an outer housing (para 0021) and wherein measuring the value of the biometric parameter includes activating a sensor that is visible from a viewing perspective outside the outer housing (para 0032, a body-facing thermometer (e.g. a thermometer designed to be in contact with the user's body to measure body temperature)).  

Regarding claim 23, modified Kahn renders the non-transitory computer-readable storage medium of claim 10, wherein the biometric parameter is heart rate (para 0031 “heart rate sensor 345”).    

Regarding claim 24, modified Kahn renders the non-transitory computer-readable storage medium of claim 10, wherein the biometric parameter is a blood oxygen level (para 0031 “blood oxygen sensor 340”).   

Claim 3-5, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kahn as applied to claims 1-2, 7-11, 16-18, and 23-24 above, and further in view of US Pat Pub No. 20170188893A1 granted to Venkatraman et al. (hereinafter “Venkatraman” – previously recited).
Regarding claim 3, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses wherein: the computer system includes an outer housing  (para 0021) and a light generation component configured to illuminate a volume outside the outer housing (para 0017), but fails to disclose measuring the value of the biometric parameter includes activating the light generation component and increasing the brightness of the volume outside the outer housing.  
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127). Additionally, Venkatraman teaches that the color or wavelength of the light emitted by the light source, e.g., an LED (or set of LEDs), may be modified, adjusted, and/or controlled in accordance with a predetermined type of physiological data being acquired or conditions of operation to optimize and/or enhance the quality of the physiological data obtained and/or sampled by the detector (para 0135). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Venkatraman to provide the predictable result of optimizing and/or enhancing the quality of the physiological data obtained and/or sampled by the detector.

Regarding claim 4, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Khan discloses having a user interface 375 may include input and/or output mechanisms that enable the wristband to interact with the user (para 0043) but fails to disclose wherein the second mode corresponds to a mode of the system that has been identified, via a first set of one or more user inputs that were previously received, as a mode during which measuring the biometric parameter does not occur without user input initiating the measurement, wherein the one or more programs further include instructions for: while the computer system is in the second mode, receiving a second set of one or more inputs corresponding to a request to measure the biometric parameter; and in response to receiving the second set of one or more inputs corresponding to the request to measure the biometric parameter, measuring, via the set of one or more biometric sensors, a value of the biometric parameter.
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127). Additionally, Venkatraman teaches that it is known that the user may have the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate (e.g., once per second), for instance, by pushing a button (para 0127). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Venkatraman to provide the user the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate to provide the predictable result of reducing power consumption while allowing the measurements to be taken as desired by the user. 

Regarding claim 5, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses wherein the one or more programs further include instructions for: receiving an input of a first type; and in response to receiving the input of the first type: in accordance with a determination that the computer system is not in the second mode (para 0031, plurality of sensors 320; input from the sensors), and in accordance with a determination that the computer system is in the second mode, forgo increasing the brightness of the display generation component (para 0053-0056; see rejection of claim 1), but fails to disclose increasing the brightness of a display generation component that is in communication with the computer system.
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127; it is understood that the display would be brighter when turned on and less bright when turned off). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahn with the teachings of Venkatraman to provide the user the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate to provide the predictable result of reducing power consumption while allowing the measurements to be taken as desired by the user.

Regarding claim 19, modified Kahn renders the non-transitory computer-readable storage medium of claim 10 obvious as recited hereinabove, Kahn discloses wherein: the computer system includes an outer housing (para 0021) and a light generation component configured to illuminate a volume outside the outer housing (para 0017), but fails to disclose measuring the value of the biometric parameter includes activating the light generation component and increasing the brightness of the volume outside the outer housing.  
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127). Additionally, Venkatraman teaches that the color or wavelength of the light emitted by the light source, e.g., an LED (or set of LEDs), may be modified, adjusted, and/or controlled in accordance with a predetermined type of physiological data being acquired or conditions of operation to optimize and/or enhance the quality of the physiological data obtained and/or sampled by the detector (para 0135). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Venkatraman to provide the predictable result of optimizing and/or enhancing the quality of the physiological data obtained and/or sampled by the detector.

Regarding claim 20, modified Kahn renders the non-transitory computer-readable storage medium of claim 10 obvious as recited hereinabove, Khan discloses having a user interface 375 may include input and/or output mechanisms that enable the wristband to interact with the user (para 0043) but fails to disclose wherein the second mode corresponds to a mode of the system that has been identified, via a first set of one or more user inputs that were previously received, as a mode during which measuring the biometric parameter does not occur without user input initiating the measurement, wherein the one or more programs further include instructions for: while the computer system is in the second mode, receiving a second set of one or more inputs corresponding to a request to measure the biometric parameter; and in response to receiving the second set of one or more inputs corresponding to the request to measure the biometric parameter, measuring, via the set of one or more biometric sensors, a value of the biometric parameter.  
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127). Additionally, Venkatraman teaches that it is known that the user may have the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate (e.g., once per second), for instance, by pushing a button (para 0127). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Venkatraman to provide the user the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate to provide the predictable result of reducing power consumption while allowing the measurements to be taken as desired by the user. 

Regarding claim 21, modified Kahn renders the non-transitory computer-readable storage medium of claim 10 obvious as recited hereinabove, Kahn discloses wherein the one or more programs further include instructions for: receiving an input of a first type; and in response to receiving the input of the first type: in accordance with a determination that the computer system is not in the second mode (para 0031, plurality of sensors 320; input from the sensors), and in accordance with a determination that the computer system is in the second mode, forgo increasing the brightness of the display generation component (para 0053-0056; see rejection of claim 1), but fails to disclose increasing the brightness of a display generation component that is in communication with the computer system.
Venkatraman teaches a similar wearable device having a standby mode wherein the biometric monitoring device may automatically detect or determine whether it is or is not attached to, disposed on, and/or being worn by a user (para 0127) and in response to detecting or determining that the biometric monitoring device is not attached to, disposed on, and/or being worn by a user, the biometric monitoring device (or selected portions thereof) may implement or be placed in a low power mode of operation. This allows the device to reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays (for example, by reducing the duty cycle of or disabling the light source(s) and/or detector(s), turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof) (para 0127; it is understood that the display would be brighter when turned on and less bright when turned off). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kahn with the teachings of Venkatraman to provide the user the option of putting the device into a mode of operation to generate measurements on demand or at a faster rate to provide the predictable result of reducing power consumption while allowing the measurements to be taken as desired by the user.
Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kahn as applied to claims 1-2, 7-11, 16-18, and 23-24 above, and further in view of US Pat Pub No. 20140266776 granted to Miller et al. (hereinafter “Miller” – previously recited).
Regarding claim 6, modified Kahn renders the computer system of claim 1 obvious as recited hereinabove, Kahn discloses determining the user is sleeping based on time of day (para 0070) but fails to explicitly disclose wherein the computer system is in the second mode when a current time corresponds to a predetermined period of time.  
Miller teaches a similar device having a normal mode and a low power mode (para 0014). Miller’s device collects by prompting a user to input a duration of time for the low power transmission mode, and wherein the display device and the sensor electronics module automatically exit the low power transmission mode after expiration of the duration of time; further comprising initiating the low power transmission mode responsive to receiving user input indicative of starting the low power transmission mode, and exiting the low power transmission mode responsive to receiving user input indicative of ending the low power transmission mode (para 0014) which allows the device to operate at lower power to extend battery life. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Miller to provide the predictable result of scheduling the operation of the device to provide the predictable result of increasing battery life. 


Regarding claim 15, modified Kahn renders the method of claim 9 obvious as recited hereinabove, Kahn discloses determining the user is sleeping based on time of day (para 0070) but fails to explicitly disclose wherein the computer system is in the second mode when a current time corresponds to a predetermined period of time.  
Miller teaches a similar device having a normal mode and a low power mode (para 0014). Miller’s device collects by prompting a user to input a duration of time for the low power transmission mode, and wherein the display device and the sensor electronics module automatically exit the low power transmission mode after expiration of the duration of time; further comprising initiating the low power transmission mode responsive to receiving user input indicative of starting the low power transmission mode, and exiting the low power transmission mode responsive to receiving user input indicative of ending the low power transmission mode (para 0014) which allows the device to operate at lower power to extend battery life. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Miller to provide the predictable result of scheduling the operation of the device to provide the predictable result of increasing battery life. 


Regarding claim 22, modified Kahn renders the non-transitory computer-readable storage medium of claim 10 obvious as recited hereinabove, Kahn discloses determining the user is sleeping based on time of day (para 0070) but fails to explicitly disclose wherein the computer system is in the second mode when a current time corresponds to a predetermined period of time.  
Miller teaches a similar device having a normal mode and a low power mode (para 0014). Miller’s device collects by prompting a user to input a duration of time for the low power transmission mode, and wherein the display device and the sensor electronics module automatically exit the low power transmission mode after expiration of the duration of time; further comprising initiating the low power transmission mode responsive to receiving user input indicative of starting the low power transmission mode, and exiting the low power transmission mode responsive to receiving user input indicative of ending the low power transmission mode (para 0014) which allows the device to operate at lower power to extend battery life. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kahn with the teachings of Miller to provide the predictable result of scheduling the operation of the device to provide the predictable result of increasing battery life. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160103985 to Shim et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792